976 F.2d 45
59 Fair Empl.Prac.Cas. (BNA) 768, 298U.S.App.D.C. 97,2 A.D. Cases 172
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Gary J. BRUEGGING,v.Frank G. BURKE, in his capacity as Acting Archivist of theU.S. National Archives and Records Administration, et al.
No. 88-5021.
United States Court of Appeals, District of Columbia Circuit.
June 28, 1988.

Before WALD, Chief Judge, and MIKVA and HARRY T. EDWARDS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellees' motion for summary affirmance, appellant's opposition thereto and appellees' reply, it is


2
ORDERED by the court that the motion be granted for the reasons stated by the district court in its Memorandum Opinion filed October 23, 1987.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.